McLennan, P. J. (dissenting):
I dissent upon the ground that the question as to whether or not the place where the accident occurred was a sidewalk should have been submitted to the jury, and if found that it was a sidewalk the jury had a right to take into consideration, as bearing upon defendant’s negligence and also upon plaintiff’s freedom from contributory negligence, the fact that he was riding his bicycle thereon in violation of law ; also upon the ground that the absence of the guard or rail at the place in question was not the proximate cause of the accidént.
Judgment and orders affirméd, with costs.